     Case 8-20-71877-reg         Doc 138     Filed 11/19/20      Entered 11/19/20 14:54:35




THE STEINER LAW FIRM, PLLC
Norman Steiner
130 Water Street
Brooklyn, NY 11201
Tel: (646) 600-6676
Fax: (646)619-4025
Counsel to Marcos Benzaquen, the subject of the November 18th, 2020 Order (Dkt. #: 137)


UNITIED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
IN RE:
DIAMOND FINANCE CO., INC.,
                       Debtor.                Case No. 8-20-71877 (REG)




                        NOTICE OF APPEARANCE AND REQUEST
                        FOR NOTICES AND SERVICE OF PAPERS



         PLEASE TAKE NOTICE THAT Norman Steiner, Esq., hereby enters his appearance

in the above-captioned case as counsel for alleged witness MARCOS BENZAQUEN, the

subject of an Order To Detain issued November 18, 2020, and requests that all notices given or

required to be given in this case and all papers served or required to be served in this case, be

served upon the undersigned at the following address:

                                              Norman Steiner
                                              The Steiner Law Firm, PLLC
                                              130 Water Street
                                              Brooklyn, NY 11201
                                              Tel: (646) 600-6676
                                              Fax: (646) 619-4025
                                              Email: norm@thesteinerlawfirm.com
     Case 8-20-71877-reg         Doc 138      Filed 11/19/20      Entered 11/19/20 14:54:35




       PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, any and all notices in respect of any application, motion, petition, pleading, request,

complaint, demand, order, or any other paper filed in this case, whether such notice is formal or

informal, written or oral, and whether transmitted by hand delivery, United States Mail,

expedited delivery service, telephone, fax, electronic mail, or otherwise.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices and Service of Papers, nor any subsequent appearance, pleading, proof of

claim, other writing, or conduct shall constitute a waiver by Creditors/Interested Parties, of: (i)

the right to have final orders in any and all non-core matters entered only after de novo review by

a United States District Court; (ii) the right to trial by jury in any proceeding as to any and all

matters so triable; (iii) the right to have the reference in this matter withdrawn by the United

States District Court in any matter or proceeding subject to mandatory or discretionary

withdrawal; and (iv) other remedies, rights, claims, defenses, setoffs, or other matters, in law or

equity. All such rights are hereby reserved and preserved, without exception.

Dated: November 19, 2020
Kings, New York
The Steiner Law Firm, PLLC
By: /s/ Norman Steiner
Norman Steiner
